Citation Nr: 1439458	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to July 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2010 and November 2011, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a September 2012 decision, the Board denied service connection for a bipolar/schizoaffective disorder and an anxiety disorder.  At that time, the Board remanded the Veteran's claim for service connection for PTSD to the AOJ for further development.  In an August 2013 decision, the Board denied the claim for service connection for PTSD.

The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (court).  In that litigation, the VA General Counsel and the appellant agreed to a Joint Motion for Remand, finding that a November 2010 VA examination was for mental disorders other than PTSD, and that the August 2013 Board decision should be vacated and remanded to the Board for further development.  In an April 2014 Order, the court granted the joint motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board observes that its unappealed September 2012 decision denied service connection for a psychiatric disability to include Asperger's syndrome, Tourette's syndrome, and bipolar disorder.  (The decision also considered schizophrenia and an anxiety disorder.)  

The Veteran contends that he has PTSD and that his stressor is related, at least in part, to a fear of terrorist activity in that he served in Aviano, Italy, in 1978, during the Cold War, when terrorists killed civilians and police.  He asserts that he witnessed nuclear bomb technicians smoking hashish that caused his claimed PTSD.  He further claims he was assaulted (see April 2011, October 2012, and June and December 2013 correspondence).  

Service personnel records, dated in February 1978, reflect that the Veteran was disqualified from duties associated with nuclear weapons after hashish residue was found in his room and sources corroborated that he smoked the drug.  The records show that, in March 1978, he was in Aviano, Italy, when terrorists kidnapped former prime minister Aldo Moro in Rome.

In November 2010, the Veteran underwent VA examination for "Mental Disorders (Except PTSD and Eating Disorders)."  The examination report reflects diagnoses of schizoaffective disorder, bipolar disorder type (not congenital/developmental); anxiety disorder (not developmental); cannabis abuse; intermittent (not congenital/developmental); and personality disorder, not otherwise specified (NOS) (not congenital/developmental).

In an August 2014 statement, the Veteran's agent submitted a January 2013 medical record from the VA medical center (VAMC) in Loma Linda, California, that includes a diagnosis of chronic PTSD.  The agent referenced an April 23, 2014 VA mental health evaluation that purportedly states that the Veteran's "psychiatric problems were present during childhood and were exacerbated later on in adulthood through continued drug abuse and periods of high stress (e.g. military service, deployment)."  As these records may be relevant to the Veteran's claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2002 & Supp. 2013).  Additionally, the most recent medical records from the VAMC in Minneapolis are dated in December 2007, and current records should be obtained.  Id.

The Veteran's agent also noted the November 2010 examiner's diagnoses, and that the Veteran had "persistent depression."  The agent indicated that records "from two months earlier" include a diagnosis of a Major Depressive Disorder, recurrent, that was not included among the examiner's Axis I diagnoses, nor was the Veteran provided a VA examination regarding the etiology of his major depressive disorder.

Here, a new VA examination is needed to determine the etiology of any PTSD or depression disorder found to be present.  

The Veteran has not waived initial AOJ review of the January 2013 VA treatment record.  38 C.F.R. § 20.1304(c) (2013)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Loma Linda, to specifically include all records dated since January 2013, and at the VAMC in Minneapolis, dated since December 2007, and from any additional VA and non-VA medical providers identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the above, schedule the Veteran for a comprehensive VA psychiatric examination by a psychiatrist to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination. 

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required. 

The examiner should be advised that the Veteran was stationed in Aviano, Italy, in March 1978, when the terrorists kidnapped former prime minister Aldo Moro in Rome.  The examiner should provide an opinion as to the following:
      
a. whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty in Aviano, Italy, in 1978, and whether it is adequate to support a diagnosis of PTSD. 

b. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror," OR whether the Veteran has PTSD due to a corroborated stressor.

c. For any other psychiatric diagnosis rendered other than PTSD, to include depression, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder, to include depression, is a result of service or any incident therein, to include any corroborated stressor.

d. Reasons should be provided for all opinions rendered.  If opinions cannot be rendered without resorting to speculation as to the etiology of the Veteran's PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered. 

e. The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

3. If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655  (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



